Citation Nr: 0708638	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-15 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a disability of the left forearm and ring finger.

2.  Entitlement to a disability rating higher than 10 percent 
for disability of the left fifth cranial nerve with facial 
pain.

3.  Entitlement to a disability rating higher than 10 percent 
for bilateral pes planus and hallux valgus, with left plantar 
warts.

4.  Entitlement to a disability rating higher than 10 percent 
for left knee laxity. 

5.  Entitlement to a disability rating higher than 10 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1975, and from June 1981 to August 1983. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
claims file.  

At the hearing, the veteran stated that he has a right knee 
disorder that is related to his military service, and that he 
would like to pursue a service connection claim for the right 
knee.  That issue is accordingly referred back to the RO for 
appropriate action.

The Board notes that the veteran submitted a letter in 
December 2006, shortly after the September 2006 hearing, 
requesting to appear personally before the Board and give 
testimony on his appeal.  The Board simply notes that the 
veteran has been afforded a personal hearing on this appeal.  
See 38 C.F.R. § 20.700 (2006).  In his letter, he has not 
identified any reason why he believes that another hearing is 
needed, and indeed, he stated that his health "may or may 
not" allow him to appear before the Board.  As there is no 
reason identified for another hearing, the request is denied.

The issue of entitlement to a disability rating higher than 
10 percent for left knee laxity and entitlement to a 
disability rating higher than 10 percent for degenerative 
disc disease of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disability of the left 
forearm and ring finger is manifested by pain associated with 
motion of the left ring finger.

2.  The veteran's service-connected disability of the left 
fifth cranial nerve is manifested by purely sensory symptoms 
reflective of no more than moderate impairment.

3.  The veteran's service-connected bilateral pes planus, 
hallux valgus and left plantar warts are manifested by mild 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for disability of the left forearm and ring finger 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.73, Diagnostic Code 5308 (2006).

2.  The criteria for a disability rating higher than 10 
percent for disability of the left fifth cranial nerve have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8205 (2006).

3.  The criteria for a disability rating higher than 10 
percent for bilateral hallux valgus, pes planus and left 
plantar warts have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected disabilities of the left forearm and ring 
finger, bilateral foot disorders, and left fifth cranial 
nerve.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in June 2002, prior to the initial adjudication of the 
claim, and by letter mailed in October 2003, after the 
initial adjudication of the claim.  Following the provision 
of the required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in the March 2004 statement of the case.  

Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish effective dates for the 
increased ratings claimed, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that increased 
ratings are not warranted for the veteran's left forearm and 
left fifth facial nerve disabilities.  Consequently, no 
effective dates will be assigned, so the failure to provide 
notice with respect to that element of the claims was no more 
than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
private medical records, and pertinent VA medical records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence with 
respect to these claims, to include medical records, that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).




Analysis

Left Forearm and Ring Finger

The veteran is currently assigned a 10 percent disability 
rating for a disability of the left forearm and ring finger, 
under 38 C.F.R. § 4.73, Diagnostic Code 5308.  The period on 
appeal is from June 25, 2001 to present.  The nature of the 
service-connected disability is a laceration of the left 
forearm, affecting Muscle Group VIII.  Pertinent to the 
veteran's case, Muscle Group VIII controls extension of the 
fingers.  Diagnostic Code 5308 applies to muscle impairment 
involving Muscle Group VIII, and is deemed to be the most 
appropriate diagnostic code for evaluating the veteran's 
disability.  Under that code, a 10 percent rating is for 
application where there is moderate disability involving the 
minor appendage.  The veteran testified at his hearing that 
he is right-handed.  His left forearm is considered the minor 
appendage.  The next higher 20 percent rating requires either 
moderately severe or severe disability of Muscle Group VIII.  
The 20 percent level is the highest level available for the 
minor appendage.  

The primary medical evidence with respect to the left forearm 
and ring finger comes from VA examinations conducted in July 
2002 and November 2003.  The July 2002 VA examiner found that 
the veteran did not have any loss of motion of the left ring 
finger.  Finger flexion at the metacarpal-phalangeal (MCP) 
joint was measured to 90 degrees.  Flexion at the proximal 
inter-phalangeal (PIP) joint was to 115 degrees, and at the 
distal inter-phalangeal (DIP) joint was to 90 degrees.  
Finger extension at the MCP joint was to 45 degrees.  
Extension at the PIP joint was to 0 degrees, and at the DIP 
joint was to 20 degrees.  Finger abduction was to 30 degrees, 
and finger adduction was to 0 degrees.  While the veteran 
reported pain with increased physical activity, and painful 
motion is considered to be limited motion, see, DeLuca, 8 
Vet. App. 202, the Board notes that limitation of motion of 
the ring finger is noncompensable under Diagnostic Code 5230.  
Therefore, even considering additional impairment due to pain 
on motion, a compensable rating is not warranted.

Range of wrist and forearm motion as measured in July 2002 
were essentially normal.  Pronation of the forearm was 
measured to 90 degrees; supination was measured to 90 
degrees; wrist abduction was measured to 15 degrees; 
adduction was measured to 45 degrees; wrist flexion was 
measured to 90 degrees; extension was measured to 90 degrees.  
See 38 C.F.R. § 4.71, Plate I for normal ranges of wrist and 
forearm motion.  No pain was associated with range of motion 
of the wrist and hand. 

At the time of the November 2003 examination, the veteran 
reported decreased range of motion of the left hand, but no 
decrease in grip strength.  However, objectively, the 
examiner found that the left ring finger had excellent range 
of motion with 0 degrees extension and 90 degrees flexion at 
the MCP joint.  The examiner stated that the veteran was only 
lacking 20 degrees of motion, which is not a functional 
impairment.  As noted above, any loss of motion of the ring 
finger is noncompensable.  The examiner also noted that grip 
strength was adequate.  X-rays were interpreted as showing 
reasonably well maintained joints.  The diagnosis was an 
extensor tendon laceration without any real deficits.  

Based on such evidence, the Board concludes that the criteria 
for a rating higher than 10 percent are not met.  Indeed, it 
does not appear that the criteria for a 10 percent rating are 
met.  However, the issue of a reduction in the rating 
assigned for the left forearm and ring finger is not before 
the Board.  

The Board has considered whether a separate compensable 
rating is warranted for the veteran's scar of the left 
forearm.  Diagnostic Code 7800 applies to disfigurement of 
the head, face, or neck, and is thus inapplicable.  
Diagnostic Code 7801 applies to scars, other than head, face, 
or neck, that are deep or that cause limited motion.  The 
July 2002 examiner noted that the scar was 5 cm. long with no 
ulceration.  The November 2003 examiner also described the 
scar as a 5 cm. incisional scar.  He described a palpable 
fascial defect, but did not describe the scar as deep.  
Indeed, he stated that it was well healed, and not contracted 
to the deeper structures.  There is no indication that the 
scar limits motion or otherwise limits function of the ring 
finger.  As noted above, range of motion is essentially 
normal.  

Diagnostic Code 7803 applies to scars that are superficial 
and unstable.  The veteran's scar has not been found to be 
unstable.  Diagnostic Code 7804 applies to scars that are 
superficial and painful on examination.  The veteran's scar 
has not been found to be painful on examination, and the 
veteran indicated at his hearing that it has healed pretty 
well.  Diagnostic Code 7802 applies to scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion.  This is deemed the most appropriate 
code for the veteran's scar.  However, for a compensable 
rating under Diagnostic Code 7802, the evidence must show 
coverage of an area or areas of 144 square inches (299 sq. 
cm.) or greater.  As noted above, the veteran's scar does not 
approximate such an area.  A separate compensable rating for 
the scar is therefore not warranted.

The rating schedule for skin disorder in effect prior to July 
2002 has also been considered; however, no diagnostic code 
under that version of the rating schedule would provide a 
compensable rating for the veteran's scar.  

In sum, upon review of the medical evidence and the veteran's 
statements, there is no basis in the record for the 
assignment of a rating higher than 10 percent for impairment 
of the left forearm and ring finger.  A preponderance of the 
evidence being against the claim, the Board finds that an 
increased rating is not in order.

Facial Nerve

The veteran is currently assigned a 10 percent disability 
rating for disability of the left fifth cranial nerve with 
facial pain under 38 C.F.R. § 4.124a, Diagnostic Code 8205.  
The period on appeal is from June 25, 2001 to present.  The 
nature of the service connected disability is a nerve injury 
resulting from extraction of a tooth.  Diagnostic Code 8205 
applies to paralysis of fifth cranial nerve.  Under that 
code, a 10 percent rating is for application where there is 
incomplete paralysis that is moderately disabling.  The next 
higher 30 percent rating requires a showing of severe 
impairment.  The 50 percent level is the highest level 
available and requires a showing of complete paralysis.  

The primary medical evidence with respect to the left fifth 
cranial nerve comes from VA examinations dated in July 2002 
and November 2003.  

At his hearing, and to the November 2003 VA examiner, the 
veteran reported that he lacks feeling on the left side of 
his face.  He reported to the examiner that he has a constant 
burning pain in that area.  He stated that this has been 
unchanged since the original injury.  The veteran reported 
flare-ups of pain that are triggered by eating or brushing 
his teeth..  He stated that he is unable to shave due to the 
numbness of the left side of the face.  

However, the Board notes that the veteran's recent account of 
his symptoms differs from that reported on VA examination in 
July 2002.  At that time the veteran denied any numbness, but 
reported some pain when he chews.  On clinical examination, 
the examiner found no evidence of any facial or cranial nerve 
damage.  He concluded that there was currently no residual 
from the dental work.  The veteran's left facial pain was 
found to be subjective and of no real clinical significance.  
There was also no evidence of neuralgia and no evidence of 
any deficit of the trigeminal nerve.  Specifically, there was 
found to be no facial paralysis.

The Board notes that despite the veteran's current 
contentions with respect to complete numbness such that he 
can no longer shave, as well as burning and pain, the 
November 2003 examination found essentially no objective 
evidence of nerve impairment.  Notably, there was no 
asymmetry of facial features, and no wasting of facial 
musculature.  The examiner found that sensation in the 
distribution of the ophthalmic and maxillary branches of the 
fifth cranial nerve on both sides of the face was intact, and 
sensation along the mandibular branch of the fifth cranial 
nerve on the left side was intact.  He further found that 
motor functions of the fifth cranial nerve were intact 
bilaterally in all three branches.  The examiner concluded 
that the veteran does not appear to have any functional 
limitations other than his not shaving due to fear.  

The Board also notes that the veteran's description of his 
symptoms to a January 1997 VA examiner was more in line with 
his description to the July 2002 examiner.  He reported 
experiencing "some numb feeling over the angle of the jaw."  
While that examination is not pertinent as a description of 
the veteran's current symptoms, it is pertinent in evaluating 
the credibility of the current statements.  The Board finds 
that the veteran's recent account of having experienced a 
constant burning pain since the original injury conflicts 
with the evidence of record and is lacking in credibility.  
See Pond v. West, 12 Vet. App. 341, 345 (1999); and see 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
in the outcome of the claim may affect the credibility of 
testimony].  The Board accordingly assigns little weight of 
probative value to the more recent statements, and instead 
favors the findings and conclusions of the July 2002 
examiner.  

The Board also notes that the veteran's symptoms are wholly 
sensory in nature.  While not specifically controlling with 
respect to the diagnostic code used in this case, the rating 
schedule for neurological conditions and convulsive disorders 
repeatedly states that purely subjective symptoms will be 
rated as no more than 10 percent disabling.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8045, 8046.  Similarly, a note 
preceding the Schedule for Rating Diseases of the Peripheral 
Nerves provides that wholly sensory involvement should be 
rated as mild or, at the most, moderate in degree.  The Board 
finds that these provisions are consistent with the Board's 
finding in this case that a rating higher than 10 percent for 
symptomatology that is not objectively demonstrated is not 
warranted. 

In sum, there is no objective evidence of residual nerve or 
motor disability.  As such, the Board finds no basis to 
conclude that the veteran's symptomatology is severe, or that 
the criteria for any rating higher than 10 percent are met.  
A preponderance of the evidence being against the claim, the 
Board finds that an increased rating is not in order.

Bilateral Foot Disability

The Board notes initially that the veteran submitted 
additional medical evidence in December 2006, directly to the 
Board.  That evidence has not been considered by the RO, and 
the veteran did not explicitly waive initial RO consideration 
of the evidence.  The additional evidence pertains primarily 
to veteran's back and knee disorders; however an October 2006 
report relates to the veteran's bilateral foot disorder.  
After review of that report, the Board finds that, while the 
report itself is new, it does not provide any additional 
pertinent information, but is essentially confirmatory of 
medical findings already of record, and already considered by 
the RO.  Under the circumstances presented in this case, a 
remand for the sole purpose of regional office readjudication 
of the claim would serve no beneficial purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

The veteran is currently assigned a 10 percent disability 
rating for bilateral hallux valgus, pes planus and left 
plantar warts under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
The period on appeal is from June 25, 2001 to present.  Under 
Diagnostic Code 5276, a 10 percent rating is for application 
where there is moderate impairment with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, whether 
bilateral or unilateral.  The next higher 30 percent rating 
for a bilateral condition requires severe impairment with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  

The primary medical evidence with respect to the bilateral 
foot disorders comes from VA examinations dated in July 2002 
and November 2003.  In July 2002, the veteran reported 
bilateral foot pain associated with walking, increased 
physical activity and exertion.  He reported that his plantar 
warts are currently not a problem.  
On examination, reflexes were 2+ and toes were downgoing.  
Sensation was intact to pinprick.  Gait and coordination were 
within normal limits.  The veteran's hallux valgus was 
described as minimal and "very mild."  The veteran's pes 
planus was described as "very minimal" and "very mild."  
Plantar warts were not found on either foot.  

In November 2003, the veteran complained of a burning 
sensation diffusely in both feet.  The sensation was acute 
enough that the veteran had problems with bed sheets touching 
his feet.  The veteran had difficulty walking 50 feet from 
the lobby to the examining room.  On examination, there was 
decreased sensation to light touch bilaterally at mid calf.  
There was also a mild exostosis on the medial border of the 
hallux.  However, despite these symptoms, the examiner 
diagnosed a mild bilateral hallux valgus deformity, which was 
said to be correctable, and mild bilateral pes planus.  

The November 2003 examiner's apparently incongruous findings 
and diagnoses are explained by the fact that, in addition to 
the service-connected pes planus, hallux valgus and plantar 
warts, the veteran has been diagnosed with diabetic 
peripheral neuropathy and peripheral vascular disease in the 
lower extremities.  These conditions are not service-
connected.  By law, the Board may compensate the veteran only 
for service-connected disability.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).   

The November 2003 examiner addressed this distinction by 
stating that he did not believe that the veteran's hallux 
valgus and pes planus cause any residual deficit or weakness.  
Rather, in his opinion, most of the veteran's foot problems 
are secondary to a peripheral neuropathy and peripheral 
vascular disease.  Based on such evidence, the Board 
concludes that severe impairment, as required for a 30 
percent rating, is not shown.  Moreover, the evidence does 
not indicate the presence of a marked deformity (pronation, 
abduction, etc.).  The November 2003 examiner noted only a 
mild bilateral hallux valgus deformity.  The evidence does 
not indicate swelling on use, or characteristic callosities.  
And, as will be discussed below, the evidence does not show 
accentuated pain on manipulation and use.  

The Board has considered whether a rating under Diagnostic 
Code 5280 [hallux valgus] is appropriate.  The Board notes 
that, in addition to the examination findings noted above, 
the veteran also submitted a private examination report dated 
in October 2006, which showed a "moderate amount of hallux 
valgus" affecting both feet.  However, for the minimum 10 
percent rating under Diagnostic Code 5280, the evidence must 
show either severe impairment, equivalent to amputation of 
the great toe, or post-operative, with resection of the 
metatarsal head.  Impairment of such severity is clearly not 
shown in the medical evidence of record.  

The October 2006 examiner also noted diffuse tarsal arthritis 
affecting both feet.  This confirms a finding of arthritis of 
the left foot, found on X-rays taken in July 2002.  At that 
time, range of motion of the feet was measured on plantar 
flexion to 50 degrees, and dorsiflexion to 20 degrees.  There 
was no pain associated with motion.  Toe range of motion was 
also measured, and was not accompanied by pain.  X-rays 
showed mild degenerative changes of the left foot.  

In November 2003, range of motion of the left foot was 
measured to 30 degrees of dorsiflexion, 45 degrees of plantar 
flexion.  Measurements on the right showed 25 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  There was no 
tenderness on range of motion.  

The rating schedule lists normal range of ankle motion as 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II (2006).

Based on the objective evidence, range of motion was normal 
bilaterally in July 2002, and was normal on the left foot in 
November 2003.  The veteran had better than normal 
dorsiflexion of the right foot in November 2003, but was 
limited on plantar flexion to 67 percent of normal.  Such 
limitation is no more than mild in the Board's view, and does 
not warrant even the minimum compensable rating for 
limitation of ankle motion under Diagnostic Code 5271.  The 
Board has also considered the DeLuca factors set out above, 
but in light of the findings of the July 2002 and November 
2003 examiners that there was no pain or tenderness on 
motion, the Board finds no basis to assign a higher rating 
for additional impairment due to pain, weakness, fatigability 
or incoordination on motion.

The Board notes that Diagnostic Code 5003 [arthritis, 
degenerative (hypertrophic or osteoarthritis)] rates by 
analogy to limitation of motion of the joint affected.  That 
code also provides a 10 percent rating where limitation of 
motion cannot be objectively confirmed; however, in this 
case, the assigned disability rating already equals 10 
percent for the entire period.   

The October 2006 private examiner also noted a mild cavus 
foot type.  However, under Diagnostic Code 5278, slight pes 
cavus warrants a noncompensable rating.  For the minimum 10 
percent rating, the evidence would have to show that the 
great toe is dorsiflexed, there is some limitation of 
dorsiflexion at the ankle, and there is definite tenderness 
under the metatarsal heads.  Such symptoms have not been 
shown or alleged.  

In sum, based on the evidence of record, the Board must 
conclude that, although the veteran appears to suffer a 
significant degree of impairment in his lower extremities, 
this has been medically attributed primarily to a non-
service-connected disorder.  The veteran's service-connected 
bilateral foot disorder is manifested by mild pes planus and 
mild to moderate hallux valgus.  Symptomatology of the type 
and degree contemplated for a disability rating higher than 
10 percent is not shown.  A preponderance of the evidence 
being against the claim, the Board finds that an increased 
rating is not in order.


ORDER

Entitlement to a disability rating higher than 10 percent for 
a disability of the left forearm and ring finger is denied.

Entitlement to a disability rating higher than 10 percent for 
disability of the left fifth cranial nerve with facial pain 
is denied.

Entitlement to a disability rating higher than 10 percent for 
bilateral pes planus, hallux valgus, and left plantar warts 
is denied.




REMAND

Entitlement to a disability rating higher than 10 percent for 
left knee laxity.

Entitlement to a disability rating higher than 10 percent for 
degenerative disc disease of the lumbar spine.

At a September 2006 Travel Board hearing, the veteran 
testified that his physician has told him that he needs a 
total left knee replacement in the near future.  The most 
recent November 2003 VA examination found mild degenerative 
changes.  The veteran also testified that he is unable to 
bend his back at all.  Prior examinations in July 2002 and 
November 2003 also indicated essentially mild degenerative 
changes.  The veteran's testimony with respect to his current 
knee and back symptoms indicates that these conditions may 
have worsened significantly since the most recent VA 
examinations.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter requesting 
that he provide any pertinent evidence in 
his possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his left knee and back 
disabilities during the period of this 
claim, or the identifying information and 
any necessary authorization to enable the 
VA to obtain such records on his behalf.   

2.  Undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If 
unsuccessful in the effort to obtain any 
such evidence, inform the veteran and his 
representative of this, and request that 
they submit the outstanding evidence.

3.  Schedule the veteran for a VA 
examination or examinations to evaluate 
his left knee and low back disabilities.  
Send the claim file to the examiner(s).  
Request that the examiner(s) provide 
findings pertinent to the applicable 
rating criteria.  Note that both the 
current and pre-September 23, 2002 
criteria for the spine must be considered 
with respect to the veteran's low back 
disability.  

All indicated studies, including range of 
motion studies of the lumbar spine and 
left knee, in degrees, should be 
performed.  

In reporting the results of range of 
motion testing for the back and knee, the 
examiner(s) should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner(s) should assess 
the degree of severity of any pain. The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner(s).  If feasible, the examiner(s) 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range of 
motion loss.

The knee examiner should provide an 
opinion concerning the degree of severity 
of any instability or subluxation of the 
left knee.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).    



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


